Citation Nr: 1510711	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  14-05 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Nashville, Tennessee.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

The Veteran filed a claim for spousal benefits in a VA Form 526b, which was received in June 2013.  This issue has not been addressed by the agency of original jurisdiction (AOJ); therefore, it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The issues of entitlement to service connection for prostate cancer, psychiatric disability, a heart disability, and hypertension, as well as entitlement to a TDIU, are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran has not had tinnitus at any time during the pendency of this claim. 

2.  A chronic low back disorder was not present until more than one year following the Veteran's discharge from service, and no current low back disorder is etiologically related to the Veteran's active service.

3.  No knee disorder was present until more than one year following the Veteran's discharge from service, and no current knee disorder is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

2.  The criteria for service connection for a low back disability have not been met.38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2014).

3.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in November 2009 and July 2012, prior to the initial adjudication of the claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board.  The Board notes the Veteran's prior representative submitted a VA Form 9 in January 2014, wherein the representative requested a videoconference hearing.  However, the Veteran's spouse, who has been authorized to correspond on behalf of the Veteran, provided a statement in March 2014 indicating the Veteran was not healthy enough to attend a conference call.  The Veteran provided an updated VA Form 9 at that time, which indicated he did not wish to attend a hearing before the Board and also indicated he wished to revoke his representative's authorization.  Therefore, the Veteran's prior hearing request is deemed withdrawn.  

The Board acknowledges that no VA examination was provided and no VA medical opinion was obtained in response to the Veteran's bilateral knee disability claim. VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records are negative for evidence of a knee disability.  The Veteran's private treatment records do indicate he has minimal degenerative changes in his knees at present; however, the first medical evidence of arthritis in his knees is more than 30 years after his discharge from active duty.  There is no probative evidence of any knee disorder in service or until decades thereafter, and there is no indication in the post-service medical evidence that his knee arthritis is related to his military service.  Therefore, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Tinnitus

The Veteran contends that service connection is warranted for tinnitus because it is related to service as a driver of a "25 ton combat truck delivering fuel."  However, there is no probative evidence that the Veteran experienced tinnitus in service or at any time since his release from active duty.  Additionally, although the Veteran has at times claimed combat exposure in the Republic of Vietnam, and at other times denied service in Vietnam, the Veteran's Official Military Personnel File (OMPF) does not show the Veteran was ever stationed in Vietnam.  

Service treatment records reflect no complaints related to tinnitus.  Although the Veteran stated in his March 2014 VA Form 9 that he has severe ringing in his ears as a result of in-service noise exposure, his private treatment records do not show complaints of or a diagnosis of tinnitus.  In addition, the Veteran was afforded a VA examination in October 2012.  At that time, the examiner found there was insufficient pathology to render a diagnosis of tinnitus.  In support of this conclusion, the examiner stated the condition the Veteran described was not tinnitus, because the Veteran reported he felt something in his ear canal.   

In light of the absence of any corroborating evidence of tinnitus, as well as the October 2012 examination report indicating that the Veteran did not warrant a diagnosis of tinnitus based on the reported pathology, the Board must conclude that the Veteran has not had tinnitus at any time during the pendency of the claim.  Service connection for tinnitus, therefore, cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).




Bilateral Knee Disability

By way of background, the Veteran initiated a claim for service connection for a bilateral knee disability in October 2009.  He has indicated his condition was caused by a motor vehicle accident in service.  

The Veteran's STRs are negative for evidence of any knee impairment.  Although the STRs do indicate the Veteran was involved in a motor vehicle accident (MVA) in February 1968, while stationed in Munich, Germany, the Veteran did not report any knee problems at that time.  In the course of his September 1968 separation examination, the Veteran denied currently having or ever having a trick or locked knee, as well as any other joint deformity.  Further, the examiner specifically found "no defects."  

The Veteran's private treatment reports from the Pinehurst Medical Clinic do show he was diagnosed with "very minimal amounts of arthritis in both knees" in May 2010; however, there is no competent medical evidence linking the Veteran's minimal knee arthritis to his military service over 30 years prior to the diagnosis.  

The Board notes that VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran himself, as a layperson, is considered competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board has reviewed the Veteran's lay statements; however, at no time during the pendency of this claim has the Veteran indicated his knee disability actually manifest either in service, or within one year of his discharge therefrom.  Rather, the Veteran has alleged the disability resulted from the MVA in service.  Moreover, the Veteran made contemporaneous statements in the course of his separation examination, which indicated he did not have a knee disability at that time.  The Board finds the Veteran's denial of a knee disability during his separation examination-a statement made within months of his MVA-to be more probative as to the incurrence of a knee disability in service than his present day statements.  

After reviewing the evidence of record, the Board finds the Veteran did not have a knee disability during his active duty service period or within one year of his discharge therefrom.  Moreover, there is no competent evidence to indicate that the post-service knee disabilities are in any way related to the Veteran's military service.  In this regard, the Board notes that the Veteran's lay opinion concerning the etiology of his bilateral knee disability is not competent evidence of the alleged nexus.  Accordingly, service connection for bilateral knee disability is not warranted.

The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.

Low Back Disability

The Veteran initiated a claim for service connection for a low back disability in October 2009.  He has indicated his condition was caused by a motor vehicle accident in service.  

The Veteran's STRs show he was treated for low back pain in November 1966 and again following his MVA in February 1968.  At the time of his MVA the Veteran was noted to have full range of motion, and was diagnosed with a contusion.  He underwent an X-ray examination in March 1968, which was negative for any abnormality.  In the course of his September 1968 separation examination, the Veteran did report back trouble; however the examiner specifically found "no defects" at that time.  

The Veteran did provide private treatment reports from the Pinehurst Medical Clinic, which show he was diagnosed with, "prominent degenerative facet arthropathy at the L5-S1 level," in May 2008; however, there is no competent medical evidence indicating the Veteran's current low back disability originated in service or was manifested within one year of his discharge therefrom. 

Based on the above noted reports of back pain in service, the Veteran was afforded a VA examination in May 2010.  The examiner diagnosed the Veteran with degenerative disease of the lumbar spine.  However, the examiner concluded the Veteran's low back disability was less likely than not caused by or the result of his military service.  The examiner reasoned the Veteran's in-service X-ray study was negative for any lumbar abnormalities, and the current radiological changes are consistent with the Veteran's age.  

Based on the foregoing, the Board finds the Veteran's claim for service connection for a low back disability must be denied.  This follows, because the competent medical evidence of record indicates the Veteran's disability is most likely the result of the normal aging process, rather than his MVA in service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to state whether his present day degenerative facet arthropathy was caused by a motor vehicle accident in service more than 30 years ago, as this type of medical conclusion must be left to the providence of a trained medical professional.  To the extent that the Veteran's statements are contradicted by the medical evidence, the Board has found the medical opinion prepared by a skilled examiner to be more probative than the Veteran's self-serving assertions.  Therefore, service connection for a low back disability must be denied. 


ORDER

Service connection for tinnitus is denied. 

Service connection for a bilateral knee disability is denied.

Service connection for a low back disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.  The Veteran filed a claim for service connection for prostate cancer and a heart disability in May 2012.  He has asserted that his prostate cancer was caused by Agent Orange exposure, benzene exposure, and/or radiation exposure.  The Veteran has also indicated his heart disability was caused by benzene exposure.  A review of his private treatment records from the Pinehurst Medical Clinic and Moore Regional Hospital reveals a diagnosis of both metastatic prostate cancer and cardiomyopathy.  To date, the RO has only obtained a portion of the Veteran's OMPFs, which shows the Veteran's duty station assignments and awards.  However, a complete OMPF is needed to corroborate the Veteran's reports of benzene and radiation exposure.  

The Board notes that the Veteran's other remaining claims and his prostate cancer claim are inextricably intertwined.  Specifically, the Veteran's medical records indicate his hypertension may be related to kidney impairment caused by his cancer treatment.  Moreover, during his VA mental disorders examination, the examiner diagnosed the Veteran with a mood disorder, due to metastatic cancer.  Further, the Veteran's private physician has provided a statement indicating the Veteran is presently unemployable as a result of his metastatic cancer.  Therefore, the Board will defer its decision on the other claims pending the outcome of the prostate claim.  

Additionally, the Veteran has stated he is in receipt of Social Security Administration benefits; however, those records have not been requested.  Development to obtain those records should also be initiated on remand. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain the Veteran's complete service personnel records, to include any record of radiation exposure for the Veteran.

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claims.  In particular the RO or the AMC should initiate development to obtain the records from the Social Security Administration, as well as any ongoing treatment records relative to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

3.  Thereafter, the RO or the AMC should review the Veteran's personnel records to determine whether those records provide evidence to corroborate the Veteran's exposure to benzene and/or radiation.  If so, the RO or the AMC should tab those records.

4.  If the RO or AMC is able to corroborate the Veteran's reports of radiation exposure, the RO or AMC must undertake all development required under 38 C.F.R. § 3.311, to include obtaining all available records pertaining to the Veteran's possible exposure to ionizing radiation in service and forwarding such records to the Under Secretary for Health for preparation of a dose estimate.

5.  Irrespective of whether benzene exposure is documented in the Veteran's personnel file, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of his prostate cancer and cardiomyopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner. 

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion as to there is a 50 percent or better probability that the Veteran's prostate cancer is etiologically related to the Veteran's active service, to include any exposure to benzene associated with his service as a Heavy Vehicle Driver.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's heart disability is etiologically related to his active service, to include any exposure to benzene associated with his service as a Heavy Vehicle Driver.

The examiner must provide a complete rationale for each proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding the nature of his service and assume such statements are credible for purposes of the opinions. The examiner must also consider any relevant information contained in the service personnel records. 

If the examiner is unable to provide any requested opinions, he or she should explain why.

6.  The RO or the AMC should also undertake any additional development deemed necessary.

7.  After completion of the above, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


